DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 7/11/2022 have been fully considered and are partially persuasive.
Regarding the rejections of claim 3 and 12 under § 112(a), noted by Applicant on page 8, the amendments to claims 3 and 12 overcome the rejections, which are withdrawn.
Regarding the rejections of claims 1-2, 6, 9, and 15 under § 103, Applicant’s arguments that the claims as amended overcome the rejections are unpersuasive for the following reasons.
On page 9, Applicant notes that Tsai (US 2019/0149181 A1) teaches tuning an antenna based on a selected frequency band and contends that such tuning based on a selected frequency band does not amount to adjusting an embedded antenna in a software-defined multiband power meter based on a selected modulation scheme.  Applicant supports this contention by noting that Tsai does not mention an antenna embedded in a multiband power meter.  
Each of claims 1 and 10 are currently rejected under 112(b) because “one or more antennas” is inferentially recited such that it is unclear whether the structure of “one or more antennas” is a required structure of the system recited in claim 1.  Furthermore, the Examiner notes that Zhang (US 2017/0188366 A1) teaches an embedded antenna (FIG. 2 antennas 241, [0026]) in a software-defined multiband power meter (FIGS. 1 and 2, application interfaces 130 and 230; (FIG. 7, block 720; [0043] receivers measure RSSI).  Regarding Tsai’s teaching of tuning an antenna based on a selected frequency band, the Examiner notes that frequency band is a basic parameter of signal modulation schemes (for example US 20080180271 A1 [0058] and [0060]) such that Tsai, while not explicitly stating a “modulation scheme,” effectively discloses tuning an antenna based on a selected modulation scheme based on a broadest reasonable interpretation of “modulation scheme” in view of Applicant’s specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-3, 5-12, 14-16 and 18 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 1, lines 6-7 and lines 17-18, “one or more antennas embedded in the software-defined multiband power meter” renders claim 1 indefinite because “one or more antennas” is inferentially recited such that it is unclear whether the structure of “one or more antennas” is a required structure of the system recited in claim 1.  If “one or more antennas” is an intended structural limitation of the recited system, the Examiner suggests amending to clarify such as by reciting in lines 2-3 “the system comprising: a software-defined multiband power meter that includes one of more antennas embedded therein and that is configured to:”

In claim 10, lines 7-8 and lines 18-19, “one or more antennas embedded in the software-defined multiband power meter” renders claim 10 indefinite because “one or more antennas” is inferentially recited such that it is unclear whether the structure of “one or more antennas” is a required structure of the system recited in claim 10.  If “one or more antennas” is an intended structural limitation of the recited system, the Examiner suggests amending to clarify such as by reciting in line 5 “receiving, at a software-defined multiband power meter that includes one of more antennas embedded therein, a first selection.”
In claim 3, line 5, “the measurement error” renders claim 3 indefinite due to lack of antecedent basis for “measurement error.”  For the purpose of examination, “the measurement error” in line 5 is interpreted as “a measurement error.”
In claim 12, line 5, “the measurement error” renders claim 12 indefinite due to lack of antecedent basis for “measurement error.”  For the purpose of examination, “the measurement error” in line 5 is interpreted as “a measurement error.”
In claim 18, lines 1-2, “[t]he method of claim 17, wherein configuring the software-defined multiband power meter, further comprises” renders claim 18 indefinite due to unclear antecedent basis resulting from the configuring steps having been removed from claim 17 by amendment.  For the purpose of examiner, lines 1-2 are interpreted as “[t]he method of claim 17, further comprising configuring the software-defined multiband power meter, wherein said configuring the software-defined multiband power meter comprises.”
Claims 2 and 5-9, depending from rejected claim 1, and claims 11 and 14-16 depending from rejected claim 10 are likewise rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 10-11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2017/0188366 A1) in view of Tsai (US 2019/0149181 A1).

As to claim 10, Zhang teaches “[a]n apparatus for software-defined (FIGS. 1 and 2, application interfaces 130 and 230) multiband power metering (FIGS. 3 and 4; [0020] and [0031] communication/client devices; [0043] measures RSSI levels), comprising: 
a memory ([0020] and [0031] laptop or PDA clients); 
one or more processors electronically coupled to the memory ([0020] and [0031] laptop or PDA clients) and configured for: 
receiving, at a software-defined (FIGS. 1 and 2, application interfaces 130 and 230) multiband power meter (FIG. 7, block 720; [0043] receivers measure RSSI), a first selection (FIG. 7 block 710, receiver frequency band selected) of a first modulation scheme (FIG. 10, symbol demodulation 1053; [0054]) corresponding to a first frequency range ([0029] signals received over each of multiple frequency bands; FIG. 7 block 710, [0043]);”
“detect signals within the first frequency range ([0029] signals received are within particular (isolated) frequency bands; FIG. 7 block 710, [0043]);
detecting a first set of one or more signals within the first frequency range ([0029] signals are received (detected) over frequency bands; FIG. 7 blocks 710 and 720, [0043]); 
measuring a first signal quality of the first set of one or more signals (FIG. 7 block 720, [0043]); 
receiving a second selection (FIG. 7 blocks 710 and 780, a next receiver frequency band selected) of a second modulation scheme (FIG. 10, symbol demodulation 1053; [0054]) corresponding to a second frequency range ([0029] signals received over a next of frequency bands; FIG. 7 blocks 710 and 780, [0043]);”
 “detect signals within the second frequency range ([0029] signals received are within particular (isolated) frequency bands; FIG. 7 block 710, [0043]);
detecting a second set of one or more signals within the second frequency range ([0029] signals are received (detected) over frequency bands; FIG. 7 blocks 710 and 720, [0043]); 
measuring a second signal quality of the second set of one or more signals (FIG. 7 block 720, [0043]); and 
transmitting one or more data packets ([0029] and [0031] cellular communications (packet based) for networked devices) identifying at least one signal quality measurement of the first and second set of one or more signals ([0040] receiver sends measurement data to transmitter).”
Zhang further discloses “one or more antennas embedded in the software-defined multiband power meter (FIG. 2 antennas 241, [0026])” but does not expressly disclose “adjusting one or more antennas embedded in the software-defined multiband power meter based on the first selection of the first modulation scheme” or “adjusting the one or more antennas embedded in the software-defined multiband power meter based on the second selection of the second modulation scheme.”
Tsai teaches adjusting one or more antennas based on selection of a modulation scheme ([0021]-[0022] disclosing tuning antenna based on selected frequency band (Examiner notes that frequency band is a modulation parameter and therefore part of a modulation scheme); Abstract).”
It would have been obvious to one of ordinary skill in the art before the filing date, to have combined Tsai’s teaching of adjusting an antenna based on modulation scheme with the apparatus disclosed by Zhang such that Zhang’s apparatus performs steps of “adjusting one or more antennas embedded in the software-defined multiband power meter based on the first selection of the first modulation scheme” and “adjusting the one or more antennas embedded in the software-defined multiband power meter based on the second selection of the second modulation scheme.”  The motivation would have been to optimally tune the antenna (e.g., resonance) in accordance with the received signal characteristics to enhance physical signal reception.

As to claim 11, the combination of Zhang and Tsai teaches “[t]he apparatus of claim 10, wherein the one or more processors are further configured for: 
determining coding parameters for the second modulation scheme (Zhang: FIG. 10, symbol demodulation 1053; [0054]) based on the second frequency range (Zhang: [0029] signals received over each of multiple frequency bands with adaptive communications which would include demodulation set accordingly; FIG. 7 block 710, [0043]); 
loading a modulation profile associated with the second modulation scheme (Zhang: FIG. 10, symbol demodulation 1053; [0054]); and 
switching from the first modulation scheme to the second modulation scheme (Zhang: [0057] modulation adapted based on propagation conditions).  

As to claim 17, Zhang teaches “[a] computer-implemented method ([0020] and [0031] laptop or PDA clients) for measuring signal strength with a software-defined (FIGS. 1 and 2, application interfaces 130 and 230) multiband power meter (FIGS. 3 and 4; [0020] and [0031] communication/client devices; [0043] measures RSSI levels), the method comprising: 
receiving, at the software-defined (FIGS. 1 and 2, application interfaces 130 and 230) multiband power meter (FIG. 7, block 720; [0043] receivers measure RSSI), a first selection (FIG. 7 block 710, receiver frequency band selected) of a first modulation scheme (FIG. 10, symbol demodulation 1053; [0054]) corresponding to a first frequency range ([0029] signals received over each of multiple frequency bands; FIG. 7 block 710, [0043]);”
 “detect signals within the first frequency range ([0029] signals received are within particular (isolated) frequency bands; FIG. 7 block 710, [0043]);
detecting a first set of one or more signals within the first frequency range ([0029] signals are received (detected) over frequency bands; FIG. 7 blocks 710 and 720, [0043]); and 
measuring a first signal quality of the first set of one or more signals (FIG. 7 block 720, [0043]); 
receiving a second selection (FIG. 7 blocks 710 and 780, a next receiver frequency band selected) of a second modulation scheme (FIG. 10, symbol demodulation 1053; [0054]) corresponding to a second frequency range ([0029] signals received over a next of frequency bands; FIG. 7 blocks 710 and 780, [0043]);”
 “detect signals within the second frequency range ([0029] signals received are within particular (isolated) frequency bands; FIG. 7 block 710, [0043]);
detecting a second set of one or more signals within the second frequency range ([0029] signals are received (detected) over frequency bands; FIG. 7 blocks 710 and 720, [0043]); 
measuring a second signal quality of the second set of one or more signals (FIG. 7 block 720, [0043]); and 
transmitting one or more data packets ([0029] and [0031] cellular communications (packet based) for networked devices) identifying at least one signal quality measurement of the first and second set of one or more signals ([0040] receiver sends measurement data to transmitter).  
Zhang further discloses “one or more antennas embedded in the software-defined multiband power meter (FIG. 2 antennas 241, [0026])” but does not expressly disclose “adjusting one or more antennas embedded in the software-defined multiband power meter based on the first selection of the first modulation scheme” or “adjustinq the one or more antennas embedded in the software-defined multiband power meter based on the second selection of the second modulation scheme.”
Tsai teaches adjusting one or more antennas based on selection of a modulation scheme ([0021]-[0022] (Examiner notes that frequency band is a modulation parameter and therefore part of a modulation scheme); Abstract).”
It would have been obvious to one of ordinary skill in the art before the filing date, to have combined Tsai’s teaching of adjusting an antenna based on modulation scheme with the method disclosed by Zhang such that Zhang’s method includes “adjusting one or more antennas embedded in the software-defined multiband power meter based on the first selection of the first modulation scheme” and “adjustinq the one or more antennas embedded in the software-defined multiband power meter based on the second selection of the second modulation scheme.”  The motivation would have been to optimally tune the antenna (e.g., resonance) in accordance with the received signal characteristics to enhance physical signal reception.

As to claim 18, the combination of Zhang and Tsai teaches “[t]he method of claim 17, wherein configuring the software-defined multiband power meter, further comprises: 
determining coding parameters for the second modulation scheme (Zhang: FIG. 10, symbol demodulation 1053; [0054]) based on the second frequency range (Zhang: [0029] signals received over each of multiple frequency bands with adaptive communications which would include demodulation set accordingly; FIG. 7 block 710, [0043]); 
loading a modulation profile associated with the second modulation scheme (Zhang: FIG. 10, symbol demodulation 1053; [0054]); and 
switching from the first modulation scheme to the second modulation scheme (Zhang: [0057] modulation adapted based on propagation conditions).”

Claims 1-2, 6, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Tsai, and in further view of Richeson (US 2009/0167291 A1).

As to claim 1, Zhang teaches “[a] system for multiband power measurement within a network environment (FIGS. 3 and 4; [0006] system operates within a network; [0043] system measures RSSI levels), the system comprising: 
a software-defined (FIGS. 1 and 2, application interfaces 130 and 230) multiband power meter (FIG. 7, block 720; [0043] receivers measure RSSI) configured to: 
receive a first selection (FIG. 7 block 710, receiver frequency band selected) of a first modulation scheme (FIG. 10, symbol demodulation 1053; [0054]) corresponding to a first frequency range ([0029] signals received over each of multiple frequency bands; FIG. 7 block 710, [0043]);”
 “detect signals within the first frequency range ([0029] signals received are within particular (isolated) frequency bands; FIG. 7 block 710, [0043]);
detect a first set of one or more signals within the first frequency range ([0029] signals are received (detected) over frequency bands; FIG. 7 blocks 710 and 720, [0043]); and 
measure a first signal quality of the first set of one or more signals (FIG. 7 block 720, [0043]); 
receive a second selection (FIG. 7 blocks 710 and 780, a next receiver frequency band selected) of a second modulation scheme (FIG. 10, symbol demodulation 1053; [0054]) corresponding to a second frequency range ([0029] signals received over a next of frequency bands; FIG. 7 blocks 710 and 780, [0043]);”
 “detect signals within the second frequency range ([0029] signals received are within particular (isolated) frequency bands; FIG. 7 block 710, [0043]);
detect a second set of one or more signals within the second frequency range ([0029] signals are received (detected) over frequency bands; FIG. 7 blocks 710 and 720, [0043]); 
measure a second signal quality of the second set of one or more signals (FIG. 7 block 720, [0043]); and - 13 - 148651726.1Docket No. 120299-8072.US00 
transmit one or more data packets ([0029] and [0031] cellular communications (packet based) for networked devices) identifying at least one signal quality measurement of the first and second set of one or more signals ([0040] receiver sends measurement data to transmitter);” 
“receive, from the software-defined multiband power meter, the one or more data packets ([0040], transmitter receives measurement data from receiver such as via cellular network; [0029] and [0031]); 
extract the at least one signal quality measurement of the first and second set of one or more signals ([0040], transmitter evaluates measurement data requiring extraction); 
determine signal quality data based on the at least one signal quality measurement of the first and second set of one or more signals (FIG. 6 block 630, [0040]); and
store the signal quality data ([0040] evaluation of measurement data entails processing in memory (storage)).”  
Zhang further discloses “one or more antennas embedded in the software-defined multiband power meter (FIG. 2 antennas 241, [0026])” but does not expressly disclose “adjust one or more antennas embedded in the software-defined multiband power meter based on the first selection of the first modulation scheme” or “adjust the one or more antennas embedded in the software-defined multiband power meter based on the second selection of the second modulation scheme.”
Tsai teaches adjusting one or more antennas based on selection of a modulation scheme ([0021]-[0022] (Examiner notes that frequency band is a modulation parameter and therefore part of a modulation scheme); Abstract).”
It would have been obvious to one of ordinary skill in the art before the filing date, to have combined Tsai’s teaching of adjusting an antenna based on modulation scheme with the system disclosed by Zhang such that Zhang’s system is configured to “adjust one or more antennas embedded in the software-defined multiband power meter based on the first selection of the first modulation scheme” and “adjust the one or more antennas embedded in the software-defined multiband power meter based on the second selection of the second modulation scheme.”  The motivation would have been to optimally tune the antenna (e.g., resonance) in accordance with the received signal characteristics to enhance physical signal reception.
The combination of Zhang and Tsai does not teach “a server including at least one processor and a memory, the memory storing instructions executable by the at least one processor” and store the signal quality data “at the server.”
Richeson teaches “a server including at least one processor and a memory, the memory storing instructions executable by the at least one processor (Richeson: FIG. 2 network management server 202)” and store the signal quality data “at the server (Richeson: [0028] network management server stores network state data).”
It would have been obvious to one of ordinary skill in the art before the filing date, to have applied the teachings of Richeson of implementing a server as a storage repository for network data in Zhang’s disclosed system as modified by Tsai to store the data in a centralized single point processing and storage system in which signal quality data can be consistently/uniformly processed, stored, and accessed.  In this manner the server would serve as a useful addition and/or alternative to the transmitter quality data processor and recorder disclosed by Zhang.

As to claim 2, the combination of Zhang, Tsai, and Richeson teaches “[t]he system of claim 1, wherein the software-defined multiband power meter is further configured to: 
determine coding parameters for the second modulation scheme (Zhang: FIG. 10, symbol demodulation 1053; [0054]) based on the second frequency range (Zhang: [0029] signals received over each of multiple frequency bands with adaptive communications which would include demodulation set accordingly; FIG. 7 block 710, [0043]); 
load a modulation profile associated with the second modulation scheme (Zhang: FIG. 10, symbol demodulation 1053; [0054]); and 
switch from the first modulation scheme to the second modulation scheme (Zhang: [0057] modulation adapted based on propagation conditions).”

As to claim 6, the combination of Zhang, Tsai, and Richeson teaches “[t]he system of claim 1, wherein the software-defined multiband power meter is further configured to: 
convert the first and second signal quality measurement of the first and second set of one or more signals into data packets (Zhang: [0029] and [0031] cellular communications (packet based) for networked devices); and 
transmit the data packets (Zhang: [0040] receiver sends measurement data to transmitter) to the server (Richeson: FIG. 2 network management server 202).”

As to claim 15, the combination of Zhang and Tsai teaches “[t]he apparatus of claim 10, wherein the one or more processors are further configured for: 
converting the first and second signal quality measurement of the first and second set of one or more signals into data packets (Zhang: [0029] and [0031] cellular communications (packet based) for networked devices); and 
transmitting the data packets (Zhang: [0040] receiver sends measurement data to transmitter).”
The combination of Zhang and Tsai does not disclose transmitting the data packets “to a server.”  
Richeson teaches transmitting the data packets “to a server (FIG. 2 network management server 202).”
It would have been obvious to one of ordinary skill in the art before the filing date, to have applied the teachings of Richeson of implementing a server as a storage repository for network data to Zhang’s disclosed system as modified by Tsai to store the data in a centralized single point processing and storage system in which signal quality data can be consistently/uniformly processed, stored, and accessed.  In this manner the server would serve as a useful addition and/or alternative to the transmitter quality data processor and recorder disclosed by Zhang.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Tsai as applied to claim 10 above, and further in view of Kim (US 2018/0242334 A1), and claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Tsai as applied to claim 17 above, and further in view of Kim.

As to claim 14, the combination of Zhang and Tsai teaches “[t]he apparatus of claim 10, wherein the one or more processors are further configured for: receiving an attachment of one or more antennas (Zhang: FIG. 1 antenna 140 in communication with transceiver 110, [0025]).” 
Neither Zhang nor Tsai expressly teaches “selecting a third modulation scheme based on the attachment of the one or more antennas.”
Kim discloses a functional correlation between modulation and an antenna in terms of tuning an antenna based on data sampled from a frequency on which a modulation scheme is based (FIG. 2, [0050]-[0055]; Abstract).
It would have been obvious to one of ordinary skill in the art before the filing date, in view of the teachings of Kim of the functional correlation between modulation and antenna to include in the apparatus disclosed by Zhang as modified by Tsai a function of “selecting a third modulation scheme based on the attachment of the one or more antennas.”  The motivation would have been to select a modulation/demodulation scheme, such as particularized for a frequency band, that is optimized for the characteristics (e.g., resonant frequency) of a particular antenna.

As to claim 20, the combination of Zhang and Tsai teaches “[t]he method of claim 17, further comprising: receiving an attachment of one or more antennas (Zhang: FIG. 1 antenna 140 in communication with transceiver 110, [0025]).” 
Neither Zhang nor Tsai expressly teaches “selecting a third modulation scheme based on the attachment of the one or more antennas.”
Kim discloses a functional correlation between modulation and an antenna in terms of tuning an antenna based on data sampled from a frequency on which a modulation scheme is based (FIG. 2, [0050]-[0055]; Abstract).
It would have been obvious to one of ordinary skill in the art before the filing date, in view of the teachings of Kim of the functional correlation between modulation and antenna to include in the method disclosed by Zhang as modified by Tsai a function of “selecting a third modulation scheme based on the attachment of the one or more antennas.”  The motivation would have been to select a modulation/demodulation scheme, such as particularized for a frequency band, that is optimized for the characteristics (e.g., resonant frequency) of a particular antenna.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Tsai, and Richeson as applied to claim 1 above, and further in view of Kim (US 2018/0242334 A1).

As to claim 5, the combination of Zhang, Tsai, and Richeson teaches “[t]he system of claim 1, wherein the software-defined multiband power meter is further configured to: receive an attachment of one or more antennas (Zhang: FIG. 1 antenna 140 in communication with transceiver 110, [0025]).” 
None of Zhang, Tsai, and Richeson expressly teaches “select a third modulation scheme based on the attachment of the one or more antennas.”
Kim discloses a functional correlation between modulation and an antenna in terms of tuning an antenna based on data sampled from a frequency on which a modulation scheme is based (FIG. 2, [0050]-[0055]; Abstract).
It would have been obvious to one of ordinary skill in the art before the filing date, in view of the teachings of Kim of the functional correlation between modulation and antenna to include in the system disclosed by Zhang as modified by Tsai and Richeson a function to “select a third modulation scheme based on the attachment of the one or more antennas.”  The motivation would have been to select a modulation/demodulation scheme, such as particularized for a frequency band, that is optimized for the characteristics (e.g., resonant frequency) of a particular antenna.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Tsai, and Richeson as applied to claim 1 above, and further in view of Quinn (US 2015/0312891 A1), and claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Tsai as applied to claim 10 above, and further in view of Richeson and Quinn.

As to claim 7, the combination of Zhang, Tsai, and Richeson teaches “[t]he system of claim 1, wherein the software-defined multiband power meter is further configured to:” “transmit” “one or more data packets (Zhang: [0029] and [0031] cellular communications (packet based) for networked devices) to the server (Richeson: FIG. 2 network management server 202).
None of Zhang, Tsai, or Richeson teaches “associate a subscriber location with the first signal quality measurement of the first set of one or more signals” and transmit “the subscriber location.”
Quinn teaches “associate a subscriber location with the first signal quality measurement of the first set of one or more signals ([0022] client device locations associated with RSSI measurements);” and transmit “the subscriber location ([0022] client device locations stored in geolocation database received from geographically diverse sensors).”
It would have been obvious to one of ordinary skill in the art before the filing date, to have applied the teachings of Quinn to the combined teachings of Zhang, Tsai, and Richeson such that the transceiver disclosed by Zhang as modified by Richeson associates a subscriber location with the first signal quality measurement of the first set of one or more signals and transmits the subscriber location to a server.  The motivation would have been to provide useful geographic signal quality coverage information in which geographic locations are usefully correlated to signal quality measurements to enhance service provider knowledge regarding absolute and relative signal quality coverage information.

As to claim 8, the combination of Zhang, Tsai, and Richeson teaches “[t]he system of claim 1” and “the server,” but does not teach wherein the server is further configured to “associate location information with a location the first signal quality measurement occurs;” and “associate that the location corresponds to a subscriber location.” 
Quinn teaches “associate location information with a location the first signal quality measurement occurs ([0022] client device locations associated with RSSI measurements);” and 
“associate that the location corresponds to a subscriber location ([0022] client device locations associated with RSSI measurements).”
It would have been obvious to one of ordinary skill in the art before the filing date, to have applied the teachings of Quinn to the combined teachings of Zhang, Tsai, and Richeson such that the server in the system disclosed by Zhang as modified by Richeson associates location information with a location the first signal quality measurement occurs with the location incidentally corresponding to a subscriber location (e.g., client device from which an RSSI measurement is performed).  The motivation would have been to provide useful geographic signal quality coverage information in which geographic locations are usefully correlated to signal quality measurements and the devices that perform the measurements to enhance service provider knowledge regarding absolute and relative signal quality coverage information.

As to claim 16, the combination of Zhang and Tsai teaches “[t]he apparatus of claim 10, wherein the software-defined multiband power meter is further configured to: transmitting” “the one or more data packets (Zhang: [0029] and [0031] cellular communications (packet based) for networked devices).”
The combination of Zhang and Tsai does not teach transmitting the one or more data packets “to a server.”
Richeson teaches transmitting “to a server (FIG. 2 network management server 202).”
It would have been obvious to one of ordinary skill in the art before the filing date, to have applied the teachings of Richeson of implementing a server as a storage repository for network data to Zhang’s disclosed system as modified by Tsai to store the data in a centralized single point processing and storage system in which signal quality data can be consistently/uniformly processed, stored, and accessed.  In this manner the server would serve as a useful addition and/or alternative to the transmitter quality data processor and recorder disclosed by Zhang.
None of Zhang, Tsai, or Richeson teaches “associating a subscriber location with the first signal quality measurement of the first set of one or more signals” and transmitting “the subscriber location.”
Quinn teaches “associate a subscriber location with the first signal quality measurement of the first set of one or more signals ([0022] client device locations associated with RSSI measurements);” and 
transmit “the subscriber location ([0022] client device locations stored in geolocation database received from geographically diverse sensors).”
It would have been obvious to one of ordinary skill in the art before the filing date, to have applied the teachings of Quinn to the combined teachings of Zhang, Tsai, and Richeson such that the transceiver disclosed by Zhang as modified by Richeson associates a subscriber location with the first signal quality measurement of the first set of one or more signals and transmits the subscriber location to a server.  The motivation would have been to provide useful geographic signal quality coverage information in which geographic locations are usefully correlated to signal quality measurements to enhance service provider knowledge regarding absolute and relative signal quality coverage information.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Tsai, and Richeson as applied to claim 1 above, and further in view of Wu (US 2022/0255697 A1).

As to claim 9, the combination of Zhang, Tsai, and Richeson teaches “[t]he system of claim 1, wherein the first frequency range and the second frequency range are associated with distribution protocols selected from a group of protocols consisting of an advanced television system committee (ATSC) protocol, a digital video broadcasting (DVB) protocol, a satellite protocol, and a” “mobile network protocol (Zhang: [0031]).”

None of Zhang, Tsai, or Richeson expressly teaches a “fifth-generation” mobile network protocol.
Wu teaches a system/method for determining reference signal sequence that implements a fifth-generation mobile network protocol ([0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have combined Wu’s teaching of a fifth-generation mobile network protocol as an available variety of mobile network protocol with the system disclosed by Zhang as modified by Tsai and Richeson such that the first frequency range and the second frequency range are associated with distribution protocols selected from a group including a fifth-generation mobile network protocol.  The motivation would have been to expand the set of available mobile network protocols to include the known fifth-generation to provide broader multiband transmission/reception capability.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang, Tsai, and Richeson as applied to claim 1 above, and further in view of Bowers (US 9,549,406).

As to claim 3, the combination of Zhang, Tsai, and Richeson teaches “[t]he system of claim 1,” but does not expressly disclose “wherein the software-defined multiband power meter is further configured to: 
tune coding parameters of the first modulation scheme based on the measurement error.”
Bowers teaches “tune coding parameters of the first modulation scheme based on the measurement error (col. 6, lines 48-55; col. 7, lines 46-52; col. 9, line 66 through col. 10, line 11).”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have applied Bowers teaching of adjusting modulation parameters such as frequency to the system disclosed by Zhang as modified by Tsai and Richeson such that the combined system tunes coding parameters of the first modulation scheme based on the measurement error.  The motivation would have been to optimize strength of signal transmission and reception during adaptive wireless communications that occur in dynamically variable environments.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang and Tsai as applied to claim 10 above, and further in view of Bowers (US 9,549,406).

As to claim 12, the combination of Zhang and Tsai teaches “[t]he apparatus of claim 10,” but does not expressly teach “wherein the one or more processors are further configured for: 
tuning coding parameters of the first modulation scheme based on the measurement error.” 
Bowers teaches “tuning coding parameters of the first modulation scheme based on the measurement error (col. 6, lines 48-55; col. 7, lines 46-52; col. 9, line 66 through col. 10, line 11).”
It would have been obvious to one of ordinary skill in the art before the effective filing date, to have applied Bowers teaching of adjusting modulation parameters such as frequency to the system disclosed by Zhang as modified by Tsai such that the combined system tunes coding parameters of the first modulation scheme based on the measurement error.  The motivation would have been to optimize strength of signal transmission and reception during adaptive wireless communications that occur in dynamically variable environments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W BACA whose telephone number is (571)272-2507. The examiner can normally be reached Monday - Friday 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.B./Examiner, Art Unit 2863

/DANIEL R MILLER/Primary Examiner, Art Unit 2863